Title: From George Washington to Samuel Sommers, 28 November 1799
From: Washington, George
To: Sommers, Samuel



Sir,
Mount Vernon 28th Novr 1799

Colo. Little forwarded your letter of the 25th instant to me, yesterday evening; & I have now to request (if it is not already done) that my Entry may be made in the County Surveyors Book of Record, and the Treasury Warrant deposited therewith.
Not having the Laws of this Commonwealth (since the Revolution) by me, I am entirely unacquainted with the regular mode of proceeding with respect to Entries; but should conceive that, no application by letter to the Surveyors Office for one, after my letter had been there (without any person authorized to receive it) & advised to be carried to you as Deputy Surveyor, & there entered, could defeat my right. Be this however as it may, I am persuaded you acted from your best judgment, and the matter, if contested, must rest upon a fair representation of facts. It would be proper that my letters to the Surveyor (opened by you) should be deposited along with the Treasury Warrant and Entry. Being, next to my open, and candid declaration in the presence of Shepherd and all others after finding that Tankervilles course and mine did not accord, & it having always been considered as my land, that I would enter it—the origin of the business.
I should have proceeded ’ere this to the ascertainment of this vacancy (if there be any); but it is proper that the courses of the adjoining Lands should be first obtained, and the Proprietors

thereof notified of my intention to give it a fair appearance—If these can be accomplished, I shall, when the Weather will permit set about this Work with the County Surveyor or yourself. With esteem—I am Sir Your Very Hble Servt

Go: Washington

